Case: 12-16270     Date Filed: 10/21/2013    Page: 1 of 7


                                                            [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 12-16270
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 1:12-cr-20468-JAL-4



UNITED STATES OF AMERICA,

                                                            Plaintiff - Appellee,

                                        versus

KEVIN TRAMAINE CHAVOUS,

                                                            Defendant - Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                 (October 21, 2013)

Before WILSON, KRAVITCH and ANDERSON, Circuit Judges.

PER CURIAM:

      Kevin Chavous appeals his 120-month sentence imposed after pleading

guilty to conspiracy to possess cocaine with intent to distribute, in violation of 21
               Case: 12-16270    Date Filed: 10/21/2013   Page: 2 of 7


U.S.C. §§ 841(a)(1) and 846. He asserts that the district court: (1) improperly

imposed a two-level guidelines enhancement for possession of a firearm; (2)

erroneously concluded that he was ineligible for relief under the guidelines’ safety-

valve provision; and (3) improperly denied a guidelines reduction based on his

minor role in the offense. After careful review, we affirm.

      Chavous and his co-defendants, Steven Cook, Michael Chavous (hereafter,

Michael), and Christopher Henderson, drove from Georgia to Miami with $65,000

in cash to purchase cocaine from a seller who was working with the FBI. Upon

arriving in Miami, Cook and Michael went to purchase the drugs and were

arrested. A search of the vehicle they drove to the drug buy revealed a loaded

firearm. After their arrest, Cook and Michael told FBI agents that they had

travelled to Miami with Henderson and Chavous, who were supposed to transport

the drugs back to Georgia. At the agents’ request, Cook called Henderson and told

him and Chavous to meet him at the site of the drug buy. Chavous and Henderson

arrived and were arrested. A search of their vehicle revealed a firearm under the

driver’s seat, and Henderson admitted to putting it there. Chavous stated after his

arrest that he had travelled to Miami at Michael’s request and did not know the

purpose of the trip.

      Chavous pleaded guilty to conspiracy to possess cocaine with intent to

distribute. Prior to sentencing, the probation officer prepared a presentence


                                          2
              Case: 12-16270     Date Filed: 10/21/2013   Page: 3 of 7


investigation report (PSI) that set his base offense level at 32. The PSI increased

Chavous’s guidelines level by two for possession of a firearm. See U.S.S.G.

§ 2D1.1(b)(1). After other adjustments, Chavous’s total offense level became 31

and, with a criminal history category of I, his resulting guidelines range was 108 to

135 months’ imprisonment. Chavous was subject to a 120-month statutory

mandatory minimum, however, which changed his guidelines range to 120 to 135

months’ imprisonment. See id. § 5G1.1(c)(2). The district court imposed a 120-

month sentence. This is Chavous’s appeal.

      Chavous first asserts that the district court improperly imposed a two-level

enhancement under U.S.S.G. § 2D1.1(b)(1) for possession of a firearm. “We

review the district court’s findings of fact under U.S.S.G. § 2D1.1(b)(1) for clear

error, and the application of the Sentencing Guidelines to those facts de novo.”

United States v. Pham, 463 F.3d 1239, 1245 (11th Cir. 2006) (internal quotation

marks omitted). Even if the defendant did not physically possess a firearm, the

enhancement is still appropriate if:

      the government establishes by a preponderance of the evidence that
      (1) the possessor of the firearm was a co-conspirator, (2) the
      possession was in furtherance of the conspiracy, (3) the defendant was
      a member of the conspiracy at the time of possession, and (4) the co-
      conspirator possession was reasonably foreseeable by the defendant.

Id. (internal quotation marks omitted). Moreover, if the firearm was present at the

place of the crime, the enhancement applies “unless it is clearly improbable that


                                          3
                Case: 12-16270       Date Filed: 10/21/2013       Page: 4 of 7


the weapon was connected with the offense.” U.S.S.G. § 2D1.1, cmt. (n.11(A)).

The defendant bears the burden of showing “that a connection between the firearm

and the offense is clearly improbable.” United States v. Hall, 46 F.3d 62, 63 (11th

Cir. 1995).

       Chavous contends Henderson’s firearm was wholly unrelated to the

conspiracy to purchase drugs because Henderson brought it for personal

protection.1 But Chavous cannot establish that the firearm’s connection to the

offense was “clearly improbable.” We have recognized that “guns are a tool of the

drug trade” and “[t]here is a frequent and overpowering connection between the

use of firearms and narcotics traffic.” Pham, 463 F.3d at 1246 (internal quotation

marks omitted). And had the purchase been successful, Chavous and Henderson

would have been tasked with transporting five kilograms of cocaine from Florida

to Georgia, for which a firearm could have been used to protect the drugs.

Chavous therefore cannot show that the § 2D1.1 enhancement was improper. See

United States v. Freyre-Lazaro, 3 F.3d 1496, 1506 (11th Cir. 1993) (noting that it

was reasonably foreseeable that a co-conspirator would possess a firearm when

transporting a large amount of cocaine).



1
  Chavous also contends that he had no knowledge of either of the firearms in the vehicles at the
scene, but we have stated knowledge of a co-conspirator’s possession of a firearm is not required
to support the enhancement. See United States v. Clavijo, 165 F.3d 1341, 1342 (11th Cir. 1999)
(“Although Clavijo had no knowledge of the firearm, he had nonetheless possessed a firearm
under the broad language of section 2D1.1(b)(1).”).
                                                4
               Case: 12-16270     Date Filed: 10/21/2013    Page: 5 of 7


      Chavous next argues the district court should have granted him relief under

the guidelines’ safety-valve provision. We review a district court’s factual

findings about a denial of safety-valve relief for clear error and its interpretation of

the safety-valve statutes and guidelines de novo. United States v. Poyato, 454 F.3d
1295, 1297 (11th Cir. 2006). To qualify for safety-valve relief, a defendant must

“truthfully provide[] to the Government all information and evidence [he] has

concerning the offense . . . .” U.S.S.G. § 5C1.2(a)(5). The district court found that

Chavous had not truthfully told the government everything he knew about the

offense because he stated he did not learn that the purpose of the trip was to

purchase drugs until he arrived in Miami. Chavous contends he told the truth.

But at sentencing, Chavous submitted into evidence a report summarizing an

interview between Cook and federal agents indicating Cook met with Chavous

before the trip to discuss the logistics of the drug buy. The district court’s decision

to credit this report over Chavous’s explanation is not clearly erroneous. See

United States v. Saingerard, 621 F.3d 1341, 1343 (11th Cir. 2010) (“Where there

are two permissible views of the evidence, the factfinder’s choice between them

cannot be clearly erroneous.” (internal quotation marks omitted)). Thus, the

district court did not err in finding Chavous ineligible for safety-valve relief.

      Finally, Chavous contends the district court should have awarded him a

minor-role reduction because he did not know about the drug transaction until he


                                           5
               Case: 12-16270     Date Filed: 10/21/2013    Page: 6 of 7


arrived in Miami, was not involved in the negotiations, and provided no money

towards the purchase of the cocaine. See U.S.S.G. § 3B1.2(b). “We review for

clear error a district court’s determination of a defendant’s qualification for a role

reduction.” United States v. Alvarez-Coria, 447 F.3d 1340, 1343 (11th Cir. 2006).

“The defendant has the burden of establishing his role in the offense by a

preponderance of the evidence.” Id. To determine whether a defendant had a

minor role in the offense, the district court “must measure the defendant’s role

against the relevant conduct for which [he] was held accountable at sentencing and

may also measure the defendant’s role against the other participants in that relevant

conduct.” United States v. Boyd, 291 F.3d 1274, 1277 (11th Cir. 2002) (alterations

and internal quotation marks omitted).

      Chavous has not demonstrated that the district court clearly erred in

declining to award him a minor-role reduction. He was held accountable only for

the amount of cocaine he conspired to transport, and the transportation of the

cocaine was an integral part of the conspiracy. See Alvarez-Coria, 447 F.3d at

1343-44 (holding that a refusal to grant a minor-role reduction was not clearly

erroneous where the defendant was entrusted with transporting drugs and was held

responsible only for the amount of drugs that he agreed to transport).

      For the above reasons, the district court did not err in imposing Chavous’s

sentence.


                                           6
     Case: 12-16270   Date Filed: 10/21/2013   Page: 7 of 7


AFFIRMED.




                              7